 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 614 
Superior Protection, Inc. 
and
 United Government 
Security Officers of AmericaŠLocal 229.
  Case 
16ŒCAŒ23210 
April 23, 2004 
ORDER DENYING MOTION 
BY MEMBERS 
LIEBMAN
, SCHAUMBER, AND 
WALSH  The Respondent moves for r
econsideration of our Feb-
ruary 25, 2004 Decision and Order granting the General 
Counsel™s Motion for Summary Judgment and requiring 

the Respondent to recognize and bargain with the Union 
as the representative of the unit certified in Case 16ŒRCŒ
10361.  See 341 NLRB No. 35.
1  In its response to the 
General Counsel™s Motion for Summary Judgment, the 

Respondent had contended, for the first time, that the 

certified unit is no longer appropriate because, in May 
2002, after the election and 
consolidated unfair labor 
practice/challenged-ballot hearing had been held, the 
Respondent contracted with 
the General Services Ad-
ministration (GSA) to provide security services at eight 

additional facilities within the geographic scope of the 

three-county unit.  The Respondent asserted that the pre-
viously unrepresented employees at the eight new loca-
tions outnumbered the unit employees 42Œ29, and would 
effectively be accreted to the 
unit pursuant to the Board™s 
bargaining order. 
We rejected the Respondent™s contention, noting, 
among other things, that 
 the Respondent does not contend that the two groups of 
employees have been merged or consolidated, thereby 
completely obscuring their separate identity.  Cf. 
Ren-
aissance Center Partnership
, 239 NLRB 1247 (1979) 
(Board processed employer™s RM petition, even though 
it was filed during the certification year, where the cer-

tified group of security personnel at the Renaissance 
Center had been consolidated and intermixed with a 
larger, unrepresented group of security personnel at a 
hotel within the same commercial development, the un-
ion had filed a unit-clarification petition seeking to ac-
crete the larger group into the unit, and the evidence 

showed that the groups were now indistinguishable and 
that the only appropriate unit consisted of the overall 
security force).  [Slip op. at 2Œ3.] 
                                                           
                                                           
1 The certified unit is: 
INCLUDED:  All permanent, fu
ll-time and regular part-time 
security officers assigned to work
 at GSA contract facilities in 
Harris, Montgomery and Galveston counties. 
EXCLUDED:  All office clerical employees, employees on 
temporary assignment, professiona
l employees, managers and su-
pervisors as defined by the Act. 
The Respondent now moves for reconsideration, 
claiming that a ﬁcursory inquiry
ﬂ initiated after receipt of 
the Board™s decision revealed 
that ﬁat the present time,ﬂ 

the two groups have, in fact, been ﬁmerged and consoli-

dated.ﬂ The Respondent asserts that the two groups are 
commonly supervised, perform identical duties, wear 
identical uniforms, enjoy iden
tical terms of employment, 
permanently transfer between locations covered by the 
two GSA contracts, temporarily fill in for one another 
between locations covered by the first and second GSA 
contracts, and are otherwise indistinguishable, except 
that the first GSA contract requires the security officers 
to wear batons and the second does not.  See affidavit of 
Reginald Jones (Exh. A).  The General Counsel has filed 
an opposition, and the Respondent filed a reply thereto. 
Having duly considered the matter, we deny the Re-
spondent™s motion for reconsideration. Section 102.48(d)(1)
 of the Board™s Rules permits a party, because of ﬁex-

traordinary circumstances,ﬂ to
 move for reconsideration, 
rehearing, or reopening of the record after the Board™s 
decision or order.  A motion to reopen the record 
 shall state briefly the additional evidence sought to be 

adduced, why it was not presented previously, and that, 
if adduced and credited, it would require a different re-

sult.  Only newly discovered evidence, evidence which 
has become available only since the close of the hear-
ing, or evidence which the Board believes should have 

been taken at the hearing will be taken at any further 
hearing. 
 In order to establish that 
evidence is ﬁnewly discov-
ered,ﬂ the movant must show facts indicating that it 
ﬁacted with reasonable dilig
ence to uncover and intro-
duce the evidenceﬂ and that it was therefore ﬁexcusably 
ignorantﬂ of the evidence previously.  
Fitel/Lucent Tech-
nologies
, 326 NLRB 46 fn. 1 (1998).  Here, the Respon-
dent generally asserts that it had unspecified conflicts 

that prevented adequate time
 for legal research and an 
investigation into the current status of the two groups of 

employees.  The Respondent also notes that ﬁmotions for 
extension of time were filed and for the most part denied 

by the Board™s Executive Se
cretary.ﬂ  Motion at 2. 
However, as noted by the General Counsel, the Re-
spondent had approximately 3 months from the date of 

the charge, and 7 weeks from the date of the complaint, 
to research and investigate the unit issue, before its re-
sponse to the General Counsel™s Motion for Summary 

Judgment was due.
2  Further, as indicated above, the 
 2 The General Counsel™s Motion was filed on January 5, and the No-
tice to Show Cause issued on January
 12.  The Executive Secretary™s 
Office granted Respondent a 1-week extension to file a response, to 
341 NLRB No. 86 
 SUPERIOR PROTECTION
, INC. 615
Respondent implicitly acknowl
edges that a ﬁcursoryﬂ 
investigation could have uncovered the evidence.  Thus, 
we find that the Respondent has failed to carry its bur-
den.
3The Respondent has also no
t shown that the evidence 
was unavailable prior to the Board™s February 25, 2004 

Decision and Order.  The Re
spondent states only that: (1) 
there had been ﬁno significant mergingﬂ of the two 
groups at the time the Union filed a petition to represent 
the employees at the eight new facilities in January 2003 

(see fn. 4, supra); (2) the merger of the two groups oc-
curred ﬁafterﬂ that petition was filed; and (3) the two 
groups are merged ﬁat the 
present time.ﬂ  The Respon-
dent, however, does not contend that the merger occurred 
after the Board™s February 25 decision. 
Finally, it is not clear that the new evidence would re-
quire a different result.
4  In 
Renaissance Center Partner-
                                                                                            
                                                           
February 2.  The Executive Secretary™s Office denied the Respondent™s 
second request for an extension of time. 
3 The Respondent also argues that it was the 
Region™s
 responsibility 
to investigate the matter, pursuant to the new petition filed by the Un-

ion in January 2003.  The Responde
nt asserts that the January 2003 
petition sought to represent both groups 
of employees in the same unit.  
This assertion is incorrect and cont
rary to the Respondent™s own prior 
response to the General Counsel™s Motion for Summary Judgment.  As 

Respondent stated in that res
ponse (p. 4), the January 2003 petition 
specifically states that it is seeking to represent the Respondent™s em-

ployees in the Houston area at ﬁall sites 
other than locations in 16ŒRCŒ
10361.  See Unit description, case pending before NLRB.ﬂ  Moreover, 
the Respondent acknowledges that ﬁthere was no significant mergingﬂ 
of the two groups of employees at the time the January 2003 petition 

was filed.  Reply at 2.  Thus, even if the Region had conducted an 
investigation at that time, it woul
d not have uncovered the evidence. 
4 Member Schaumber finds it unnecessary to rely on the analysis set 
out in this paragraph and the accompanying footnote because he finds 
for the reasons set out above that the Respondent has not established 
that the evidence it seeks to adduce is newly discovered or has become 
available only after the Board™s Fe
bruary 25, 2004 Decision and Order. 
ship, supra, the Board found that the two previously 
separate groups of security officers had become indistin-
guishable in part because 
the officers were now ﬁran-
domly assigned to sections of the complex.ﬂ  239 NLRB 
at 1247.  Here, as indicated above, the Respondent con-
tends only that employees ﬁpermanently transferﬂ and 
ﬁtemporarily fill in for one anotherﬂ between locations 

under the first and second GSA contracts.  This assertion 
itself indicates that employ
ees are permanently assigned 
to a location rather than ﬁr
andomly assigned.ﬂ  While it 
also indicates that there is
 permanent and temporary in-
terchange between locations under the old and new GSA 
contracts, the Respondent does
 not reveal how often this 
occurs.5Accordingly, for all the foregoing reasons, the motion 
for reconsideration is denied. 
 5 Moreover, the Respondent may ha
ve had a bargaining obligation 
with respect to the permanent and/
or temporary transfers (which it 
presumably would not have satisfied 
given its general refusal to recog-
nize and bargain with the Union).  See generally 
J. W. Rex Co.
, 308 
NLRB 473, 497Œ498 (1992), enfd. mem. 998 F.2d 1003 (3d Cir. 1993); 
United Technologies Corp
., 296 NLRB 571, 572 fn. 3 (1989);  and 
Kansas Education Assn
., 275 NLRB 638, 639 (1985).  If so, this would 
be an additional reason to find that the evidence of transfers is not a 
basis to revisit the certification.  See 
Telemundo de Puerto Rico, Inc. v. 
NLRB, 113 F.3d 270 (1st Cir. 1997) (evidence that employees had been 

recently assigned supervisory duties 
did not warrant revisiting certifica-
tion since such changes were made unilaterally and violated the duty to 

bargain), and cases cited there.  Compare 
Frito-Lay, Inc
., 177 NLRB 
820 (1969) (Board vacated certific
ation and dismissed 8(a)(5) com-
plaint where employer had institute
d nationwide organizational changes based on a management study begun prior to the representation pro-
ceeding, which changes eliminated the area managers™ autonomy over 
day-to-day operations, the ﬁessential factorﬂ supporting the Board™s 
finding that a unit limited to three of six districts was appropriate). 
 